Exhibit 21 SUBSIDIARIES JURISDICTION OF INCORPORATION OR ORGANIZATION AR Management Services, Inc. DE Celadon E-Commerce, Inc. DE Celadon Mexicana, S.A. de C.V. Mexico Celadon Trucking Service, Inc. NJ Celadon Logistics Services, Inc. DE Celadon Canada, Inc. Ontario, Canada Quality Equipment Leasing, LLC DE Celadon International Corp. DE Servicios Corporativos Jaguar, S.A de C.V. Mexico Servicios de Transportacion Jaguar, S.A de C.V. Mexico Truckers Insurance and Health Benefit Solutions, LLC AZ Transportation Services Insurance Company, Inc. VT Rock Leasing, Inc. IN Hyndman Transport (1972) Limited Ontario, Canada TCI Logistics, Inc. NC Osborn Transportation, Inc. AL Return to Form 10-K
